Title: From John Quincy Adams to Thomas Boylston Adams, 15 October 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Frankford. Saturday Evening 15. October 1803.

I presume you had not left Bristol two hours before we arrived there—Your advice to us to stop at the Fox-Chace, we could not follow—For we should not have known how to get forward—Neither can we go into the City, because, if we did they would exclude us from Baltimore.—We are now at Dover’s—The Rising Sun, close by the Bridge—We shall stop here to-morrow, and proceed on Monday—We hope you will be well enough to come out and see us to-morrow—But I write you now more particularly, to request you would engage of Hardy, an easy Carriage and four horses to take us on to Baltimore. He must come out and take us up here, early on Monday morning—Make the bargain as favourable to us as you can—We must have a private Carriage; for my wife cannot possibly travel night and day as we must do if we were to take the Stage—And we must have four horses for we have much baggage, and are four, besides the two children.
Do come out and see us to-morrow if you possibly can—and let us know what bargain you have made for us with Hardy.
Your’s affectionately
John Q. Adams.